Opinion issued May 19, 2022




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-21-00638-CV
                           ———————————
  DARLENE KOFFEY SMITH A/K/A KOFFEY DARLENE SMITH AND
           A/K/A KOFFEY SMITH EL-BEY, Appellant
                                        V.
PEGGY RUTH WILLIAMS ON BEHALF OF THE ESTATE OF ROBERT
            C. WILLIAMS, DECEASED, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1172187


                         MEMORANDUM OPINION

      Appellant, Darlene Koffey Smith, also known as Koffey Darlene Smith and

also known as Koffey Smith El-Bey, filed a notice of appeal of the trial court’s

September 3, 2021 final judgment. We dismiss the appeal for lack of jurisdiction.
      Generally, a notice of appeal is due within thirty days after the trial court signs

its judgment. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is

extended to ninety days after the judgment is signed if, within thirty days after the

judgment is signed, a party timely files a motion for new trial, motion to modify the

judgment, motion to reinstate, or, under certain circumstances, a request for findings

of fact and conclusions of law. See TEX. R. APP. P. 26.1(a); see also TEX. R. CIV. P.

329b. The time to file a notice of appeal may also be extended if, within fifteen days

after the deadline to file the notice of appeal, a party files a notice of appeal and a

motion for extension of time to file a notice of appeal that complies with Texas Rule

of Appellate Procedure 10.5(b). See TEX. R. APP. P. 10.5(b), 26.3.

      Here, the trial court signed the final judgment on September 3, 2021. The

record does not reflect that any post-judgment motions extending the

notice-of-appeal deadline were filed. Appellant’s notice of appeal was due within

thirty days after the trial court’s judgment was signed—on or before October 4,

2021—or by October 19, 2021, with a fifteen-day extension. See TEX. R. APP. P.

4.1(a), 26.1, 26.3. Appellant filed her notice of appeal on November 15, 2021.

      Without a timely filed notice of appeal, we lack jurisdiction over an appeal.

See TEX. R. APP. P. 25.1. On April 19, 2022, the Clerk of this Court notified

appellant that her appeal was subject to dismissal for lack of jurisdiction unless, by

May 3, 2022, appellant filed a written response demonstrating that this Court has


                                           2
jurisdiction over her appeal. See TEX. R. APP. P. 42.3(a). Appellant did not

adequately respond.

      Accordingly, we dismiss the appeal for lack of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Countiss, and Rivas-Molloy.




                                         3